DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/20/22.
Claims 22-42 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments

Applicant's arguments filed 7/20/22 with respect to claims 22-42 have been considered but are not persuasive.

	Applicant argued in page 10 that The Patent Office's assertion that a person of ordinary skill in the art could arrive at the invention of claim 22 in view of FIG. 28A of Levy and Levy's general disclosure of flexible circuit boards connectivity appears to be based on improper hindsight reconstruction.
	
Examiner disagree on this because, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Current claim set is interpreted as connectivity between multiple circuit boards and obvious relative placement of the boards such as transverse from the longitudinal axis. As shown under prior art rejection flexible circuit board can be connected and PCBs can also be connected.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art connecting two PCBs using flexible boards. Placement of different boards are mechanical in nature and are not patentable based on different PCB arrangement shown in prior arts under 103 rejection.  

Examiner’s Note: Patents are issued based on specificity. Clam may be allowable, if applicant amends claim elaborating all steps of the algorithm of Fig. 13. New search will be required based on claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pub. No. 20140296643 A 1), in view of Cobaugh (U.S. Pub. No. 4241381 A).

Regarding to claim 22:

22. Levy teach an electronic assembly for a medical device comprising: (Levy Fig. 1A, Fig. 90 [0199] FIG. 1A shows a semi-pictorial view of a multi-camera endoscopy system)
a front pointing viewing element and a first side pointing viewing element; (Levy [0131] the optical axis of said at least one side-looking viewing element forms an obtuse angle with an optical axis of said at least one front-pointing viewing element. The optical axis of said at least one side-looking viewing element forms an acute angle with an optical axis of said at least one front-pointing viewing element. The openings are positioned to allow at least one said side-looking camera to view a medical tool protruding from the openings) and a circuit board assembly comprising: (Levy [0091] a front image sensor, defined by a first optical axis, having a lens and an electrical assembly, wherein the lens is positioned on a surface of said substantially flat front face; 4) a first side image sensor, defined by a second optical axis, having a lens and an electrical assembly, wherein the lens is positioned in the first curved side face; and 5) a first integrated circuit assembly comprising a print circuit board having mounted thereon the electrical assembly of the front image sensor and the electrical assembly of the first side image sensor, wherein the first integrated circuit assembly is configured to occupy a second portion of the interior volume) a first base board to which the front pointing viewing element is connected; (Levy [0146] the electronic circuit board comprises an upper base board and a lower base board. The viewing element holder is a metal frame functioning as a heat sink for heat generated by said one or more illuminators. The metal component is placed between said plurality of viewing element holders to act as a heat sink for said one or more illuminators and support the viewing element holders fixedly between an upper and a lower base boards) a second base board, (Levy [0735] circuit boards particularly designed to hold front and side illuminators (associated with front and side optical assemblies of an endoscope respectively) in a desired position within a tip portion of an endoscope. The use of the illuminator circuit boards provided by the present specification eases the assembly of the illuminators within the circuit board placed in an endoscope's tip portion, as the illuminator boards pre-define precise locations for the front and side illuminators)
wherein the first side pointing viewing element (Levy [0464] FIG. 1 G, which shows a perspective view of a multi-camera endoscope 153. Tip section 157 includes three side-pointing cameras: a first side-pointing camera 158A, a second side-pointing camera, and a third side-pointing camera) is connected to a first side of the second base board; (Levy [0141] an associated front printed circuit board; a first side sealed modular unit comprising said first side image sensor, lens and an associated first side printed circuit board; a second side sealed module unit comprising said second side image sensor, lens and an associated second side printed circuit board, wherein the front, first side and second side printed circuit boards are coupled [connected] to each other) and a third base board (Levy [0479] In another configuration (not shown), integrated circuit boards 179, 187, and 166 may be a single integrated circuit board on which front and side-pointing image sensors 169, 185, and 164, respectively, are mounted. [0744] FIG. 35A illustrates the metal frame 3505 and illuminator circuit boards 3506, 3510, 3520 of FIG. 34 with the optical assemblies and upper base board removed to assist with visualization) to which the first base board and the second base board are connected, (Levy [0142] an associated second side printed circuit board, wherein the front, first side and second side printed circuit boards are coupled to each other; a holder comprising a front surface, a first side surface, a second side surface and a rear portion, wherein each of the front and side surfaces have a plurality of recesses configured to receive a plurality of connectors of the front and side modular units and wherein the rear portion is configured to carry an electrical cable to supply power to and transmit data from the front and side modular units) 
a first flexible circuit board connecting the first base board to the third base board; (Levy [0844] FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. [0866] According to some embodiments, a flexible circuit board may be connected to the main control unit via a multi-wire cable. This cable may be welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board according to embodiments of the specification) and a second flexible circuit board connecting the second base board to the third base board. (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) 
wherein the first flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a first edge of the first base board to a second edge of the third base board.  (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)

Levy do not explicitly teach wherein the first base board and second base board are placed transverse to the third base board; 

However Cobaugh teach wherein the first base board and second base board are placed transverse to the third base board; (Cobaugh FIGS. 1 and FIG. 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Levy, further incorporating Cobaugh in video/camera technology. One would be motivated to do so, to incorporate first and second base boards are placed transverse to said third base board. This functionality will improve compactness of the system.

Regarding to claim 23:

Cancelled.

Regarding to claim 24:

24. Levy teach the electronic assembly of claim 23, wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a third edge of the second base board to a fourth edge of the third base board; (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope) wherein the second edge extends transverse to the fourth edge.  (Levy Fig. 38E [0758] FIG. 38D illustrates one embodiment of a first printed circuit board 3817 and a second printed circuit board 3818 for inclusion with an electronic circuit board assembly. In one embodiment, the printed circuit boards 3817, 3818 are substantially rectangular shaped and each includes a top surface 3852a, 3852b, a bottom surface 3853a, 3853b, a front surface 3855a, 3855b, a rear surface 3857a, 3857b, and two side surfaces 3858a, 3858b. [0759] Referring to FIG. 38E, the two printed circuit boards (PCBs) 3817, 3818 are placed against the rear surfaces 3847a, 3847b of the respective metal frames 3810, 3812 to form a second intermediate assembly 3820. In one embodiment, the first printed circuit board 3817 is positioned on the base board 3805 such that the front surface (3855a in FIG. 38D) of the first printed circuit board 3817 touches the rear surface 3847a of the first metal frame 3810 and the side surfaces (3858a in FIG. 38D) of the first printed circuit board 3817 touch the second pair of side walls 3848a of the first metal frame 3810. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)

Regarding to claim 25:

25. Levy teach the electronic assembly of claim 22, wherein the first base board is positioned entirely distal to the third base board.  (Levy Fig. 28 a upper and lower base boards 2802, 2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG. 25, which shows a perspective view of a flexible LED carrier substrate or illumination circuit board 720 of an endoscope assembly according to an embodiment. As discussed earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320. The distal face 320 and side edges 362a, 362b together define an internal volume of the tip 200. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because relative positioning of base board is not patentable over Levy Fig. 28)

Regarding to claim 26:

26. Levy teach the electronic assembly of claim 22, further comprising a fourth base board, wherein a third side pointing viewing element is connected to the fourth base board; (Levy [0716] FIG. 28A the front optical assembly comprises a front lens [viewing element] assembly 2806 and a front image sensor. The side optical assembly comprises a side lens assembly 2814 and a side image sensor. The front image sensor's pins and rigid area 2820 are bent to be soldered to the upper base board 2802 and lower base board 2804. The side image sensors' pins and rigid areas 2822 and 2824 (for the right and left side image sensors respectively) are bent to be soldered to the upper base board 2802 and lower base board 2804. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that algorithm of Levy [0716] FIG. 28A will be applicable for fourth base board)

Regarding to claim 27:

27. Levy teach the electronic assembly of claim 26, wherein a third flexible circuit board connects the fourth base board to the third base board. (Levy [0844] FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. [0866] According to some embodiments, a flexible circuit board may be connected to the main control unit via a multi-wire cable. This cable may be welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board according to embodiments of the specification. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that cable can connect between flexible circuit board and base board)

Regarding to claim 28:

28. Levy teach the electronic assembly of claim 22, further comprising a first illuminator circuit board including a first illuminator; (Levy [0720] FIG. 28C illustrates a bottom side view of a lower base board 2804 of the electronic circuit board adapted to support the optical assembly and illuminators of an endoscope, in accordance with an embodiment of the present specification. In various embodiments, the lower base board 2804 is provided with grooves/holes 2834 for front illuminators 2808, 2810, 2812) and a second illuminator circuit board including a second illuminator.  (Levy [0737] FIG. 33A illustrates upper base board 3302, lower base board 3304, a front illuminator electronic circuit board 3306 for supporting the front illuminators 3308a, 3308b, 3308c, and a side illuminator electronic circuit board 3310 for supporting the side illuminators 3312a, 3312b)

Regarding to claim 29:

29. Levy teach the electronic assembly of claim 28, wherein the third base board includes a first groove at a distalmost end of the third base board configured to receive the first illuminator circuit board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators)

Regarding to claim 30:

30. Levy teach the electronic assembly of claim 28, wherein the second illuminator circuit board is positioned within a second groove at a distalmost end of the third base board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators)

Regarding to claim 31:

31. Levy teach the electronic assembly of claim 28, wherein the first illuminator circuit board is adjacent to the front pointing viewing element; (Levy [0967] the side optical assemblies of side viewing elements and the optical windows of the corresponding illuminators) and wherein the second illuminator circuit board is adjacent to the front pointing viewing element (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143]) and on an opposing side of the front pointing viewing element as the first illuminator circuit board. (Levy [0626] In addition, electronic circuit board assembly 400 may be configured to carry side illuminators 250a and 250b, which may be associated with side looking viewing element 116b and may be positioned to essentially illuminate side looking viewing element's 116b field of view. Electronic circuit board assembly 400 may also be configured to carry side illuminators, which may be associated with the opposite side looking viewing element, which may be similar to side illuminators 250a and 250b)

Regarding to claim 32:

32. Levy teach the electronic assembly of claim 28, wherein the second illuminator is positioned on an opposite side of the third base board as the first illuminator. (Levy [0626] In addition, electronic circuit board assembly 400 may be configured to carry side illuminators 250a and 250b, which may be associated with side looking viewing element 116b and may be positioned to essentially illuminate side looking viewing element's 116b field of view. Electronic circuit board assembly 400 may also be configured to carry side illuminators, which may be associated with the opposite side looking viewing element, which may be similar to side illuminators 250a and 250b)

Regarding to claim 33:

33. Levy teach the electronic assembly of claim 29, wherein the second illuminator circuit board is received within a second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143]) 

Regarding to claim 34:

34. Claim 34 is rejected for the same reason as claim 22. Claim 34 has following additional limitations: wherein the first side surface faces a direction transverse from a central longitudinal axis of the medical device, and wherein the second side surface faces a distal direction; and wherein the second flexible circuit board extends from a third side surface of the second base board to a fourth side surface of the third base board, wherein each of the third side surface and the fourth side surface faces a direction transverse from the central longitudinal axis of the medical device.

Levy teach





[AltContent: textbox (Transverse direction )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central longitudinal axis)]
    PNG
    media_image1.png
    533
    1010
    media_image1.png
    Greyscale

wherein the first side surface faces a direction transverse from a central longitudinal axis of the medical device, (Levy Fig. 25 and Fig. 26A shows top surface of board 720 from Fig. 25 when placed in Fig. 26A faces a direction transverse from a central longitudinal axis of the medical device) and wherein the second side surface faces a distal direction; and (Levy Fig. 28 a upper and lower base boards 2802,
2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG.
25, which shows a perspective view of a flexible LED carrier substrate or illumination
circuit board 720 of an endoscope assembly according to an embodiment. As discussed
earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320.
The distal face 320 and side edges 362a, 362b together define an internal volume of the
tip 200. It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art based on above citations because
relative positioning of base board is not patentable over Levy Fig. 28)

wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the
electrical components was a major challenge which is mitigated by the use of
the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)
wherein each of the third side surface and the fourth side surface faces a direction transverse from the central longitudinal axis of the medical device. (It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy Fig. 25 and Fig. 26A because placement of board and surface can be any direction relative to a central axis)

Regarding to claim 35:

35. Levy teach the electronic assembly of claim 34, further comprising: a first illuminator circuit board including only one illuminator; and a second illuminator circuit board including only one illuminator; (Levy [0181] In conjunction with any of the above embodiments, the present application discloses a main control unit connected to an image capture section of an endoscope using a utility tube, wherein the image capture section comprises a front viewing element along with associated at least one front illuminator, a first side viewing element along with associated at least one first side illuminators and a second side viewing element along with associated at least one second side illuminators. [0737] FIG. 33A illustrates upper base board 3302, lower base board 3304, a front illuminator electronic circuit board 3306 for supporting the front illuminators 3308a, 3308b, 3308c, and a side illuminator electronic circuit board 3310 for supporting the side illuminators 3312a, 3312b) wherein the third base board includes 1) a first groove at a distalmost end of the third base board configured to receive the first illuminator circuit board and 2) a second groove at a distalmost end of the third base board configured to receive the second illuminator circuit board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143])

Regarding to claim 36:

36. Levy teach the electronic assembly of claim 34, further comprising a fluid channeling component including at least one fluid channel (Levy [0154] the fluid channeling component comprises a front working channel adapted for insertion of a medical tool; a front jet channel adapted to clean a body cavity into which said endoscope is inserted; and an injector opening having a nozzle aimed at the front looking viewing element and associated illuminators) and a side panel configured to receive the first side pointing viewing element. (Levy [0151] a side illumination circuit board comprising a side panel configured to carry at least one set of side illuminators for illuminating a field of view of the side looking viewing element) 

Regarding to claim 37:

37. Levy teach the electronic assembly of claim 34, further comprising a fourth base board, wherein a second side pointing viewing element is connected to the fourth base board. (Levy [0716] FIG. 28A the front optical assembly comprises a front lens [viewing element] assembly 2806 and a front image sensor. The side optical assembly comprises a side lens assembly 2814 and a side image sensor. The front image sensor's pins and rigid area 2820 are bent to be soldered to the upper base board 2802 and lower base board 2804. The side image sensors' pins and rigid areas 2822 and 2824 (for the right and left side image sensors respectively) are bent to be soldered to the upper base board 2802 and lower base board 2804. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that algorithm of Levy [0716] FIG. 28A will be applicable for a second side pointing viewing element and fourth base board)-8-Customer No.: 109,610 Attorney Docket No.: 12000-0078-03000  

Regarding to claim 38:

38. Levy teach the electronic assembly of claim 34, wherein the first side surface faces a first direction, and the third side surface faces the first direction. 
(Levy [0759] FIG. 38E, the two printed circuit boards (PCBs) 3817, 3818 are placed against the rear surfaces 3847a, 3847b of the respective metal frames 3810, 3812 to form a second intermediate assembly 3820. In one embodiment, the first printed circuit board 3817 is positioned on the base board 3805 such that the front surface (3855a in FIG. 38D) of the first printed circuit board 3817 touches the rear surface 3847a of the first metal frame 3810 and the side surfaces (3858a in FIG. 38D) of the first printed circuit board 3817 touch the second pair of side walls 3848a of the first metal frame 3810)

Regarding to claim 39:

39. Levy teach the electronic assembly of claim 38, Levy do not explicitly teach wherein the second side surface is substantially perpendicular to the fourth side surface.

However Cobaugh teach wherein the second side surface is substantially perpendicular to the fourth side surface. (Cobaugh FIGS. 1 and FIG. 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

Regarding to claim 40:

40. Claim 40 is rejected for the same reason as claim 22. Claim 40 has following additional limitations: wherein the first base board is positioned entirely distal from the third base board and wherein the second side surface faces a distal direction;

Levy teach wherein the first base board is positioned entirely distal from the third base board (Levy Fig. 25-28 every board has distal direction and relative placement of board is not patentable) and wherein the second side surface faces a distal direction; (Levy Fig. 28 a upper and lower base boards 2802, 2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG. 25, which shows a perspective view of a flexible LED carrier substrate or illumination circuit board 720 of an endoscope assembly according to an embodiment. As discussed earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320. The distal face 320 and side edges 362a, 362b together define an internal volume of the tip 200. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because relative positioning of base board is not patentable over Levy Fig. 28)

Regarding to claim 41:

41. Levy teach the electronic assembly of claim 40, wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)
and wherein a first longitudinal axis of the first side surface extends transverse from each of a second longitudinal axis of the second side surface and a third longitudinal axis of the third side surface. (Levy [0759] FIG. 38E, the two printed circuit boards (PCBs) 3817, 3818 are placed against the rear surfaces 3847a, 3847b of the respective metal frames 3810, 3812 to form a second intermediate assembly 3820. In one embodiment, the first printed circuit board 3817 is positioned on the base board 3805 such that the front surface (3855a in FIG. 38D) of the first printed circuit board 3817 touches the rear surface 3847a of the first metal frame 3810 and the side surfaces (3858a in FIG. 38D) of the first printed circuit board 3817 touch the second pair of side walls 3848a of the first metal frame 3810)

Regarding to claim 42:

42. (New) The electronic assembly of claim 40, wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity) 
and wherein the fourth side surface faces a first direction and the fourth side surface faces a second direction, and wherein the first direction is substantially perpendicular to the second direction. (Levy [0758] FIG. 38D illustrates one embodiment of a first printed circuit board 3817 and a second printed circuit board 3818 for inclusion with an electronic circuit board assembly. In one embodiment, the printed circuit boards 3817, 3818 are substantially rectangular shaped and each includes a top surface 3852a, 3852b, a bottom surface 3853a, 3853b, a front surface 3855a, 3855b, a rear surface 3857a, 3857b, and two side surfaces 3858a, 3858b.)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482